SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

470
CA 11-02023
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, AND MARTOCHE, JJ.


ADAM R. STEARNS AND KATHLEEN STEARNS,
PLAINTIFFS-APPELLANTS,

                      V                                          ORDER

IRENE O’BRIEN, DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


CHARLES A. HALL, ROCHESTER, FOR PLAINTIFFS-APPELLANTS.

LAW OFFICE OF KEITH D. MILLER, LIVERPOOL (KEITH D. MILLER OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Ontario County (Craig
J. Doran, A.J.), entered January 21, 2011 in a personal injury action.
The order denied the motion of plaintiffs to set aside the verdict.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1], [2]).




Entered:    April 27, 2012                      Frances E. Cafarell
                                                Clerk of the Court